Citation Nr: 1637789	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  14-01 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1974 to November 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2016, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

The Veteran has also initiated a claim for an increased rating for his service-connected left ear hearing loss.  Review of the record shows that a VA hearing loss examination was conducted in August 2016; a rating decision has not yet been issued on that issue.  Accordingly, that matter is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  As explained below, the Board notes that pertinent postservice private treatment records appear to be outstanding.  

Following separation from service, the Veteran was employed as a switchman for a freight railroad company.  At his July 2016 hearing, he testified that his employer required annual audiograms beginning in 1991 and that a 2001 employment audiogram showed "a pretty drastic...drop in hearing...in my right ear."  He testified that he has copies of both the 1991 and 2001 audiograms, but the Board notes that such records are not associated with his VA claims folder.  He also testified that he currently wears a set of voice-amplifying hearing aids that are required by his employer as a condition of his employment.  While the file does contain a copy of a 2013 employment audiogram, it does not contain copies of his annual employment audiograms or documentation pertaining to his hearing aids.  Such information is pertinent to the Veteran's claim and should be obtained under VA's duty to assist a claimant in obtaining evidence necessary to substantiate the claim.  38  U.S.C.A. §  5103A (West 2014).  Accordingly, on remand, the Veteran should be asked to furnish an authorization to enable VA to obtain the outstanding employment medical and personnel records identified by the Veteran at his July 2016 hearing.   

The Board notes that, should new, relevant evidence be received as a result of the development above, it may render the November 2011 VA examiner's findings inadequate insofar as they may not consider a complete and accurate factual record.  If such is the case, then a new examination to obtain a medical opinion considering the entire record will be necessary.

Finally, the record reflects that the Veteran receives occasional treatment for hearing loss and maintenance of his hearing aids at the Iowa City VA Health Care System.  The most recent VA treatment records in the record are from April 2014 (and are found in the 'Virtual VA' portion of the file).  As records of treatment since then may contain pertinent information, and because VA treatment records are constructively of record, they must be secured.    

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to provide the authorization necessary for VA to secure his outstanding medical and personnel records from his employer.  The AOJ should then secure such records.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If his employer does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

The AOJ should also secure for the record complete updated (i.e., those not already in the record) clinical records of all VA evaluations and/or treatment the Veteran has received for right ear hearing loss since April 2014, including specifically any records from the Iowa City VA Health Care System. 

2. Then, review the record, arrange for any additional development indicated (to include a VA examination, if necessary), and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




